--------------------------------------------------------------------------------


Exhibit A


AGREEMENT AND PLAN OF MERGER approved on August 23, 2007 by TWL Corporation, a
business corporation organized under the laws of the State of Utah (“TWL – UT”),
and by its Board of Directors on said date, and approved on November 6, 2007 by
TWL Corporation, a business corporation organized under the laws of the State of
Nevada (“TWL – NV”), and by its Board of Directors on said date.


1. TWL – UT and TWL - NV shall, pursuant to the provisions of Utah Law and the
provisions of the laws of the jurisdiction of organization of TWL - NV, be
merged with and into a single corporation, to wit TWL - NV, which shall be the
surviving corporation upon the effective date of the merger and which is
sometimes hereinafter referred to as the "surviving corporation", and which
shall continue to exist as said surviving corporation under its present name
pursuant to the provisions of the laws of the jurisdiction of its
organization.  The separate existence of TWL - UT, which is sometimes
hereinafter referred to as the "terminating corporation", shall cease upon the
effective date of the merger in accordance with the provisions of the Utah
Corporate Code.


2.  The certificate of incorporation of the surviving corporation upon the
effective date of the merger in the jurisdiction of its organization shall be
the certificate of incorporation of said surviving corporation; and said
certificate of incorporation shall continue in full force and effect until
amended and changed in the manner prescribed by the provisions of the laws of
the jurisdiction of organization of the surviving corporation.


3.  The by-laws of the surviving corporation upon the effective date of the
merger in the jurisdiction of its organization will be the by-laws of said
surviving corporation and will continue in full force and effect until changed,
altered, or amended as therein provided and in the manner prescribed by the
provisions of the laws of the jurisdiction of its organization.


4.  The directors and officers in office of the surviving corporation upon the
effective date of the merger in the jurisdiction of its organization shall be
the members of the first Board of Directors and the first officers of the
surviving corporation, all of whom shall hold their directorships and offices
until the election and qualification of their respective successors or until
their tenure is otherwise terminated in accordance with the by-laws of the
surviving corporation.


5.  Each issued share of the terminating corporation shall, upon the effective
date of the merger, be converted into one share of the surviving
corporation.  The issued shares of the surviving corporation shall not be
converted in any manner, but each said share which is issued as of the effective
date of the merger shall continue to represent one issued share of the surviving
corporation.


6.  The Plan of Merger herein made and approved shall be submitted to the
shareholders of the terminating corporation for their approval or rejection in
the manner prescribed by the provisions of the Utah Corporation Code, and the
merger of the terminating corporation with and into the surviving corporation
shall be authorized in the manner prescribed by the laws of the jurisdiction of
organization of the surviving corporation.

 
 

--------------------------------------------------------------------------------

 

7.  In the event that the Plan of Merger shall have been approved by the
shareholders entitled to vote of the terminating corporation in the manner
prescribed by the provisions of the Utah Corporation Code, and in the event that
the merger of the terminating corporation with and into the surviving
corporation shall have been duly authorized in compliance with the laws of the
jurisdiction of organization of the surviving corporation, the terminating
corporation and the surviving corporation hereby stipulate that they will cause
to be executed and filed and/or recorded any document or documents prescribed by
the laws of the State of Utah and of the State of Nevada, and that they will
cause to be performed all necessary acts therein and elsewhere to effectuate the
merger.


8.  The Board of Directors and the proper officers of the terminating
corporation and of the surviving corporation, respectively, are hereby
authorized, empowered and directed to do any and all acts and things, and to
make, execute, deliver, file, and/or record any and all instruments, papers, and
documents which shall be or become necessary, proper, or convenient to carry out
or put into effect any of the provisions of this Plan of Merger or of the merger
herein provided for.


9.  The effective date of the merger herein provided for in the State of Nevada
shall be December 6, 2007.


10.  As of the date first set forth above, the effect of this Plan of Merger
shall be as provided in the applicable provisions of Nevada Law.  Without
limiting the generality of the foregoing, and subject thereto, upon the
effectiveness of this Merger, all the property, rights, privileges, powers and
franchises of the non-surviving corporation shall vest in Surviving Corporation,
and all debts, liabilities and duties of the non-surviving corporation shall
become the debts, liabilities and duties of Surviving Corporation.


TWL Corporation, a Utah Corporation
             
By
/s/ Dennis Cagan
 
Name: Dennis Cagan
 
Title:  Chief Executive Officer
             
TWL Corporation, a Nevada Corporation
             
By
:/s/ Dennis Cagan
 
Name: Dennis Cagan
 
Title:  Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------